                              Case 3:20-cv-07192-VC Document 19 Filed 01/15/21 Page 1 of 4



                      1   CENTER FOR DISABILITY ACCESS
                          Amanda Seabock, Esq., SBN 289900
                      2   Dennis Price, Esq., SBN 279082
                          Prathima Price, Esq., SBN 321378
                      3   Robert Doyle, Esq., SBN 321925
                          8033 Linda Vista Road, Suite 200
                      4   San Diego, CA 92111
                          (858)375-7385; Fax (888)422-5191
                      5   Robertd@potterhandy.com

                      6   Attorneys for Plaintiff
                          SCOTT JOHNSON
                      7
                          CHRISTOPHER E. PANETTA, Esq. (SBN 175127)
                      8   EVAN J. ALLEN, Esq. (SBN 310617)
                          FENTON & KELLER
                      9   A Professional Corporation
                          2801 Monterey-Salinas Highway
                  10      Post Office Box 791
                          Monterey, California 93942-0791
                  11      Telephone:    (831) 373-1241
                          Facsimile:    (831) 373-7219
                  12      Email: CPanetta@FentonKeller.com
                          Email: EAllen@FentonKeller.com
                  13
                          Attorneys for Defendants
                  14      ANTHONY SAMMUT, CHRISTINE SAMMUT,
                          and BBD WEST, INC.
                  15
                                                          UNITED STATES DISTRICT COURT
                  16
                                                     NORTHERN DISTRICT OF CALIFORNIA
                  17

                  18
                          SCOTT JOHNSON,                                CASE NO.: 3:20-cv-07192-VC
                  19
                                             Plaintiff,                 JOINT STIPULATION AND [PROPOSED]
                  20
                                   v.                                   ORDER EXTENDING SITE INSPECTION
                  21                                                    DEADLINE AND DEFENDANTS’
                          ANTHONY SAMMUT, in individual and             DEADLINE TO RESPOND TO
                  22      representative capacity as trustee of The     COMPLAINT
                          Anthony & Christine Sammut Revocable
                  23      Trust, U/D/T dated February 14, 1992;
                          CHRISTINE SAMMUT, in individual               Date of Filing:   October 15, 2020
                  24      and representative capacity as trustee of
                          The Anthony & Christine Sammut
                  25      Revocable Trust, U/D/T dated February        Trial Date:        None Set
                          14, 1992; BBD WEST, INC., a California
                  26      Corporation,

                  27                         Defendants.

                  28
                          {EJA-01075684;1}
F ENTO N & K EL LER            JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING SITE INSPECTION DEADLINE AND
 ATTO RNEY S AT LAW
     MONT ER EY                                DEFENDANTS’ DEADLINE TO RESPOND TO COMPLAINT /
                                                           CASE NO.: 3:20-cv-07192-VC
                                Case 3:20-cv-07192-VC Document 19 Filed 01/15/21 Page 2 of 4



                      1            COME NOW THE PARTIES, BY AND THROUGH THEIR COUNSEL OF RECORD,

                      2   AND STIPULATE, AS FOLLOWS:

                      3            1.        WHEREAS, pursuant to the Court’s October 15, 2020 Scheduling Order, the

                      4   deadline to hold the joint inspection of the premises is December 27, 2020 (sixty (60) days after

                      5   service of complaint);

                      6            2.        WHEREAS, the Parties previously agreed to conduct the joint inspection on

                      7   January 14, 2021;

                      8            3.        WHEREAS, a scheduling conflict and possible COVID-19 exposure prevented the

                      9   Parties from conducting the joint site inspection as scheduled;

                  10               4.        WHEREAS, the Parties have now agreed to inspect the property by February 4,

                  11      2021;

                  12               5.        WHEREAS, the Parties previously agreed to extend Defendants’ deadline to

                  13      respond to Plaintiff’s Complaint to January 15, 2021;

                  14               6.        WHEREAS, the Parties have agreed to extend Defendants’ deadline to respond to

                  15      Plaintiff’s Complaint to February 4, 2021.

                  16      ///

                  17      ///

                  18      ///

                  19      ///

                  20      ///

                  21      ///

                  22      ///

                  23      ///

                  24      ///

                  25      ///

                  26      ///

                  27      ///

                  28      ///
                          {EJA-01075684;1}                           -2-
F ENTO N & K EL LER             JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING SITE INSPECTION DEADLINE AND
 ATTO RNEY S AT LAW
     MONT ER EY                                 DEFENDANTS’ DEADLINE TO RESPOND TO COMPLAINT /
                                                            CASE NO.: 3:20-cv-07192-VC
                              Case 3:20-cv-07192-VC Document 19 Filed 01/15/21 Page 3 of 4



                      1            THEREFORE, it is hereby stipulated and requested that the deadline to conduct the joint

                      2   site inspection shall be extended to and include February 4, 2021, and Defendants’ deadline to

                      3   respond to Plaintiff’s Complaint shall be extended to and include February 4, 2021. The parties

                      4   request that all other dates that are calculated based on the inspection date be adjusted accordingly.

                      5            IT IS SO STIPULATED.

                      6

                      7   Dated: January 14, 2021                       CENTER FOR DISABILITY ACCESS

                      8                                                 POTTER HANDY, LLP

                      9

                  10
                                                                By:     ________/s/___________________________
                  11                                                    Robert Doyle, Esq.
                                                                        Attorneys for Plaintiff SCOTT JOHNSON
                  12

                  13
                          Dated: January 14, 2021                       FENTON & KELLER, PC
                  14

                  15

                  16                                            By:     ________/s/___________________________
                                                                        Christopher E. Panetta, Esq.
                  17                                                    Evan J. Allen, Esq.
                                                                        Attorneys for Defendants ANTHONY SAMMUT,
                  18                                                    CHRISTINE SAMMUT, and BBD WEST, INC.
                  19
                                                           SIGNATURE ATTESTATION
                  20
                                   I hereby attest that all signatories listed above, on whose behalf this stipulation is
                  21
                          submitted, concur in the filing’s content and have authorized the filing.
                  22
                          Dated: January 14, 2021                       FENTON & KELLER, PC
                  23

                  24
                                                                By:     ________/s/___________________________
                  25                                                    Christopher E. Panetta, Esq.
                                                                        Evan J. Allen, Esq.
                  26                                                    Attorneys for Defendants ANTHONY SAMMUT,
                                                                        CHRISTINE SAMMUT, and BBD WEST, INC.
                  27

                  28
                          {EJA-01075684;1}                            -3-
F ENTO N & K EL LER            JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING SITE INSPECTION DEADLINE AND
 ATTO RNEY S AT LAW
     MONT ER EY                                DEFENDANTS’ DEADLINE TO RESPOND TO COMPLAINT /
                                                           CASE NO.: 3:20-cv-07192-VC
Case 3:20-cv-07192-VC Document 19 Filed 01/15/21 Page 4 of 4
